COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS
 




 
BILLY RELL MILES,
 
                            Appellant,
 
v.
 
WARDEN CASSELL,
  TDCJ-ID C/O GARY JOHNSON,
 
                            Appellee.


 
 '
 
'
 
'
 
'
 
'


 
No. 08-02-00374-CV
 
Appeal from the
 
83rd Judicial District Court
 
of Pecos County, Texas
 
(TC# P-5943-83-CV)




 
O P I N I O N
 
This appeal is before the Court on
its own motion to dismiss pursuant to Tex.
R. App. P. 42.3, which states:
Under the following circumstances, on any party=s motion--or on its own initiative after giving ten
days= notice to all parties--the appellate court may
dismiss the appeal or affirm the appealed judgment or order.  Dismissal or affirmance
may occur if the appeal is subject to dismissal:
 
(a) for want of jurisdiction;
 
(b) for want of prosecution;
or
 
(c) because the appellant has
failed to comply with a requirement of these rules, a court order, or a notice
from the clerk requiring a response or other action within a specified time.
 
Tex. R. App.
P. 42.3.           




Appellant
seeks to appeal from a judgment entered June 7, 2001.  However, Appellant did not file his notice of
appeal until August 30, 2002.  On August 30, 2002, pursuant to Tex. R. App. P. 42.3(a), this Court=s clerk sent Appellant a notice of
the Court=s intent to dismiss for want of
jurisdiction if, within ten days of the notice, Appellant did not respond
showing grounds to continue the appeal. 
No response has been received as of this date.
  We have given notice of our
intent to do so, requested a response if a reasonable basis to continue the
appeal exists, and have received none. 
We see no purpose that would be served by declining to dismiss this
appeal at this stage of the proceedings. 
Pursuant to Tex. R. App. P. 42.3(a), we dismiss the
appeal for want of jurisdiction.
October 3, 2002
 
 
RICHARD BARAJAS, Chief Justice
 
 
 
Before Panel No. 4
Barajas, C.J., Larsen, and McClure, JJ.
 
(Do Not Publish)